Case 2:20-cv-03016-DMG-KS Document 31 Filed 11/16/20 Page 1 of 1 Page ID #:331



   1

   2

   3

   4                       UNITED STATES DISTRICT COURT
   5                      CENTRAL DISTRICT OF CALIFORNIA
   6

   7    KEVIN BERNZOTT, an                      Case No. : CV 20-3016-DMG (KSx)
        individual,
   8

   9                              Plaintiff,
                                                ORDER DISMISSING ENTIRE ACTION
  10                vs.                         WITH PREJUDICE [30]
  11    BLUE SHIELD OF
        CALIFORNIA LIFE & HEALTH
  12
        INSURANCE COMPANY, a
  13    California corporation;
        CAREMARK LLC, a California
  14    limited liability company; and
        DOES 1 through 20, inclusive,
  15

  16                         Defendants.

  17

  18        Before the Court is the parties’ stipulation for dismissal of this matter with
  19   prejudice. Good cause appearing,
  20        IT IS HEREBY ORDERED that:
  21        The above-captioned action is dismissed, with prejudice, in its entirety.
  22   The parties shall bear their own attorneys’ fees and costs.
  23

  24   DATED: November 16, 2020                _________________________________
                                               DOLLY M. GEE
  25                                           UNITED STATES DISTRICT JUDGE
  26

  27

  28


                                                 1
